DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito (U.S. Pub. 2004/0183859)
Regarding claim 1, a fluidic die assembly (Figure 1), comprising a rigid substrate (21) having a bend therein (Figure 5; Paragraph 0037)
A fluidic die (10) disposed on the rigid substrate (Figures 1-2, 5; Paragraph 0028, 0030), the fluidic die to eject fluid from a reservoir fluidly coupled to the fluidic die (Abstract; Paragraphs 0031-0032), wherein the fluidic die comprises an array of ejection subassemblies, each ejection subassembly comprising:

An electrical interface (13) disposed on the rigid substrate (21) to establish an electrical connection between the fluidic die and a controller (50), wherein the fluidic die and the electrical interface are disposed on a same surface on opposite sides of the bend (Figures 1-2, 5; Paragraphs 0033-0037)
Regarding claim 3, wherein the rigid substrate (21) is a thermoset material with a gap (26) at a location of the bend (Figure 5; Paragraph 0037)
Regarding claim 4, wherein the rigid substrate (21) is a thermoset material with a thermoplastic region at a location of the bend (Figure 5; Paragraphs 0035, 0037)
Regarding claim 5, further comprising a relief structure (26) at a location of the bend to facilitate formation of the bend (Figure 5; Paragraph 0037)
Regarding claim 8, a method comprising joining a fluidic die (10) having an array of ejection subassemblies to a rigid substrate (21), the rigid substrate comprising an electrical interface (13) to establish an electrical connection between the fluidic die and a print device in which the fluidic die is inserted (Figures 1-2, 5; Paragraphs 0028-0029, 0034)
Forming an electrical connection between the fluidic di and the electrical interface (Figures 1-2, 5; Paragraphs 0033-0037)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7, 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito (U.S. Pub. 2004/0183859) in view of Dietl (U.S. Pub. 2012/0212540)
Regarding claim 6, Dietl discloses comprising an overmold (290) disposed around non-ejection surfaces (in contact with nozzle face surface) of the fluidic die, wherein a back surface of the overmold provides a connection surface between the fluidic die and the rigid substrate (Figures 14-15; Paragraphs 0048, 0051-0052; Claim 2)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Dietl into the device of Ito, for the purpose of providing support and protection to the fluid die head unit.
Regarding claim 7, Dietl discloses wherein the fluidic die is molded into a rigid substrate (Figure 14; Paragraph 0048)

Regarding claim 9, Dietl discloses coupling electrical leads to the electrical interface (electrical interconnections); and molding a plastic substrate (290) around the electrical leads and electrical interface to form a rigid substrate (290 will be overmolded around the print head die structure), wherein the electrical interface is exposed through the plastic substrate (Figures 11-12, 14-15; Paragraph 0048)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Dietl into the device of Ito, for the purpose of providing support and protection to the fluid die head unit.
Regarding claim 10, Dietl discloses forming the electrical connection between the fluidic die and the electrical interface comprises wire-bonding the fluidic die to the electrical interface (Figures 11-12; Paragraph 0047); and the method further comprises disposing an encapsulate over the electrical connection (Figures 14-15; Paragraph 0048)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Dietl into the device of Ito, for the purpose of providing support and protection to the fluid die head unit.

s 2, 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito (U.S. Pub. 2004/0183859) in view of Scott (U.S. Pub. 4,522,521)
Regarding claims 2, 12, Ito discloses the rigid substrate (21) is a thermoplastic material to bend (Paragraph 0035).  Ito does not expressly disclose applying heat to a location of the bend and bending the rigid substrate, however Scott discloses it is known in the art to use heat in order to bend a thermoplastic material (Column 1, Line 64 – Column 2, Line 3)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Scott into the device of Ito, for the purpose of positioning the thermoplastic material to be fitted and properly bent with a fluidic die assembly
Regarding claim 11, Ito discloses the claimed invention except for multiple rigid substrates wherein multiple dies are joined to the corresponding rigid substrates.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate multiple rigid substrates wherein multiple dies are joined to the corresponding rigid substrates, since it ahs been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. V. Bemis Co., 193 USPQ 8
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate multiple rigid substrates wherein multiple dies are joined to the corresponding rigid substrates, for the purpose of increasing the print width of the recording apparatus

Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito (U.S. Pub. 2004/0183859) in view of Bertelsen et al (U.S. Pub. 2006/0114297) and Watanable et al (U.S. Pat. 5,652,608)
Regarding claim 13, a print device cartridge
A fluidic die assembly (1) disposed on two surfaces (Figures 1-2, 5), the fluidic die assembly comprising

A fluidic die (10) disposed on the rigid insert molded lead frame (21), the fluidic die to eject fluid from the reservoir fluidly coupled to the fluidic die, wherein the fluidic die comprises an array of ejection subassemblies (Abstract; Paragraphs 0031-0032)
An electrical interface (13) disposed on the rigid insert molded lead frame to establish an electrical connection between the fluidic die and a controller (50) (Figures 1-2, 5; Paragraphs 0033-0037)
Wherein the fluidic die and the electrical interface are disposed on a same surface on opposite sides of the bend (Figures 1-2, 5)
Ito discloses using circuit boards for driving ink jet head on ink cartridges (print device cartridge/housing) (Paragraph 0005).  Bertelsen clearly discloses it is known in the art for dies to be attached to a print device cartridge comprising a housing and a reservoir disposed within the housing to contain a printing fluid and a number of fluid channels disposed through a substrate housing to direct the printing fluid from the reservoir to the fluidic die (Figures 1, 5-6; Paragraph 0022-0023, 0025)
	Watanable discloses it is known in the art to use a slit or opening within a substrate which supports a bent portion to alleviate the bending reaction (Abstract; Column 2, Line 64 – Column 3, Line 13; Column 3, Lines 27-35; Column 6, Lines 9-25)

	Regarding claim 14, Bertelsen discloses a pocket in which the fluidic die is disposed (Figure 11; Paragraph 0033)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Bertelsen and Watanable into the device of Ito, for the purpose of containing a fluid for supplying to the liquid ejection head 
	Regarding claim 15, Bertelsen discloses an adhesive to join the fluidic die to the substrate (Abstract; Paragraph 0006)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Bertelsen and Watanable into the device of Ito, for the purpose of containing a fluid for supplying to the liquid ejection head 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S UHLENHAKE whose telephone number is (571)272-5916. The examiner can normally be reached Monday-Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON S UHLENHAKE/          Primary Examiner, Art Unit 2853                                                                                                                                                                                              	March 11, 2022